                                                                                 Case 3:18-cr-00527-WHA Document 32 Filed 11/13/18 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                  No. CR 18-00527 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   XANTHE LAM, ALLEN LAM, JOHN                                TENTATIVE
                                                                         14   CHAN, and JAMES QUACH,                                     SCHEDULING ORDER

                                                                         15                  Defendants.
                                                                                                                             /
                                                                         16
                                                                         17          By DECEMBER 11 AT NOON, all proposals must be filed to modify the following

                                                                         18   tentative scheduling order.

                                                                         19          All motions to dismiss or to sever based on the face of the operative indictment or any

                                                                         20   other motion based on the face of the operative indictment, or motions to transfer, must be filed

                                                                         21   by FEBRUARY 12, 2019.

                                                                         22          All Rule 8 motions, motions for bills of particulars, or motions for discovery of jury-

                                                                         23   composition records must be filed by FEBRUARY 12, 2019.

                                                                         24          Any motion by the government to keep secret the names and identities of civilian

                                                                         25   witnesses, who otherwise shall be disclosed as set forth hereafter, must be filed by FEBRUARY

                                                                         26   12, 2019. Any such motion must be specific as to the risks and reasons by individual witness

                                                                         27   and may be under seal and ex parte. Abbreviated memoranda and declarations must be served

                                                                         28   on defense counsel allowing them to at least know the themes advanced under seal and ex parte.
                                                                                 Case 3:18-cr-00527-WHA Document 32 Filed 11/13/18 Page 2 of 4



                                                                          1   The submissions must address whether a protective order restricting use of the information
                                                                          2   would suffice.
                                                                          3          By MARCH 26, 2019, all materials required under Rule 16 to be produced by
                                                                          4   the government must be produced to any defendant that has made a written Rule 16 request.
                                                                          5   Any defense request under any aspect of Rule 16 must be made in writing and no later than
                                                                          6   MARCH 12, 2019. All such Rule 16 materials acquired after March 26 by the government or
                                                                          7   any of its agents subject to Rule 16 must be produced within FOURTEEN CALENDAR DAYS of
                                                                          8   receipt or acquisition by government counsel or its agent (but, again, only to a defendant who
                                                                          9   has made a timely written request). Failure to so produce will preclude use of any such
                                                                         10   evidence by the government (other than for impeachment or rebuttal). As to any such Rule 16
                                                                         11   material produced after March 26, the burden shall be on the government to demonstrate
United States District Court
                               For the Northern District of California




                                                                         12   compliance with the fourteen-day exception.
                                                                         13          All motions to suppress must be filed by APRIL 16, 2019.
                                                                         14          All motions alleging any defect in instituting the prosecution, motions for disclosure of
                                                                         15   informants, or motions alleging selective prosecution must be filed by APRIL 16, 2019.
                                                                         16          All motions to sever not based principally on the face of the indictment must be filed by
                                                                         17   APRIL 30, 2019.
                                                                         18          By MAY 28, 2019, all government expert reports and summaries shall be produced to
                                                                         19   defense counsel.
                                                                         20          By MAY 28, 2019, the government must provide a trial exhibit list and a final list of
                                                                         21   witnesses for its case-in-chief, including civilian witnesses except to the extent a prior court
                                                                         22   order has allowed a postponement of such disclosure.
                                                                         23          By the same date, the government shall have produced all Brady-Giglio material unless
                                                                         24   allowed by prior order to postpone specific items for reasons of civilian witness security or for
                                                                         25   other good cause. To be clear, this May 28 deadline is the last day to produce such material.
                                                                         26   Under Brady, disclosure of exculpatory evidence “must be made at a time when the disclosure
                                                                         27   would be of value to the accused.” United States v. Davenport, 753 F.2d 1460, 1462 (9th Cir.
                                                                         28


                                                                                                                               2
                                                                                 Case 3:18-cr-00527-WHA Document 32 Filed 11/13/18 Page 3 of 4



                                                                          1   1985). The government should therefore be mindful that these materials should be produced
                                                                          2   earlier if the circumstances and fairness so require.
                                                                          3           By JUNE 11, 2019, all Rule 16 defense reciprocal disclosures, including expert reports
                                                                          4   and summaries, must be produced to the government and all Rule 12.1 and 12.2 defense notices
                                                                          5   must be given, if any. All rebuttal expert reports and summaries by the government shall be due
                                                                          6   SEVEN CALENDAR DAYS       before the final pretrial conference. Any mental examinations shall
                                                                          7   occur on a schedule to be set by motion.
                                                                          8           By JUNE 11, 2019, all translations or transcripts of conversations or statements to be
                                                                          9   shown to the jury must be provided to defendants and any motions directed to their accuracy
                                                                         10   shall be heard at the final pretrial conference.
                                                                         11           All Daubert or other motions directed at government reports must be filed by JUNE 11,
United States District Court
                               For the Northern District of California




                                                                         12   2019.
                                                                         13           On JULY 10, 2019, the final pretrial conference shall be held at 2:00 P.M. All motions
                                                                         14   for the final pretrial conference shall be due FOURTEEN CALENDAR DAYS before the conference
                                                                         15   with oppositions due seven calendar days before the conference.
                                                                         16           For the final pretrial conference, defendants and the government must file any motions
                                                                         17   in limine as well as any of the following:
                                                                         18           1.     Motions to exclude co-conspirator statements.
                                                                         19           2.     Government Daubert motions or other motions directed at defense
                                                                         20                  experts.
                                                                         21           3.     Motions to exclude/include Rule 404(b) acts; to tee this up, the
                                                                         22                  government must disclose all proposed Rule 404(b) material
                                                                         23                  35 CALENDAR DAYS before the final pretrial conference, and any motion to
                                                                         24                  exclude must be filed fourteen calendar days before the final pretrial
                                                                         25                  conference.
                                                                         26           4.     Motions directed at the accuracy of transcripts of recordings to be shown
                                                                         27                  to the jury.
                                                                         28           On JULY 22, 2019, trial shall commence at 7:30 A.M. with jury selection.


                                                                                                                                 3
                                                                                 Case 3:18-cr-00527-WHA Document 32 Filed 11/13/18 Page 4 of 4



                                                                          1           Unless otherwise indicated, all motions filed in accordance with this scheduling order
                                                                          2   will be heard fourteen days after the motion is filed.
                                                                          3           Unless it covers all defendants, no Rule 11(c)(1)(C) plea agreement will be accepted
                                                                          4   within two months of the final pretrial conference. Open pleas, however, will be allowed at any
                                                                          5   time.
                                                                          6
                                                                          7           IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: November 13, 2018.
                                                                                                                                       WILLIAM ALSUP
                                                                         10                                                            UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
